Citation Nr: 0510406	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-17 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran had honorable active service from October 1981 to 
November 1981.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

In her June 2003 substantive appeal (VA Form 9), the veteran 
requested a personal hearing before a Member of the Board at 
the RO in St. Petersburg, Florida.  At the same time, she 
also requested a local hearing with an RO Decision Review 
Officer (DRO).  The veteran provided testimony at a hearing 
before a DRO in February 2004.  A transcript of this hearing 
has been associated with the claims folder.

The veteran has not withdrawn her request for a hearing 
before a Member of the Board at the RO (a Travel Board 
hearing).  Since Travel Board hearings are scheduled by the 
RO, a remand is necessary for that purpose.

Accordingly, the appeal is REMANDED to the RO for the 
following:

The RO should schedule the veteran for 
a hearing before a Member of the Board 
at the RO in accordance with applicable 
procedures.  As appropriate, the 
veteran should be informed of the time 
and place to report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


